38 F.3d 610
309 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jermaine B. ROYSTER, Appellant.
No. 93-3060.
United States Court of Appeals, District of Columbia Circuit.
Oct. 18, 1994.

Before:  WALD, HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  The district court properly determined, based on the totality of the circumstances, that probable cause to arrest the appellant existed.   United States v. Prandy-Binett, 995 F.2d 1069 (D.C.Cir.1993) (probable cause supported police officer's arrest of defendant upon observing distinctively packaged block);   United States v. Green, 670 F.2d 1148 (D.C.Cir.1981) (police had probable cause to arrest based on their observation of activity peculiar to a narcotics transaction in an area known for illegal drug activity, coupled with defendants' evasive behavior).  The totality of the circumstances in this case--a transaction occurring in an area known for heavy drug trafficking, suspicious activity by members of the group of which appellant was part, and an experienced officer's clear observation of a transfer of two off-white, oblong blocks that in his view resembled cocaine--would have led a reasonable and prudent police officer to believe that a criminal offense had been committed.   Green, 670 F.2d at 1152.  "No plausible innocent explanations for this sequence of behavior readily spring to mind, nor has the defendant suggested any, either in this court or in the court below."   Id. at 1153.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.